UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 3721 DREYFUS INTERMEDIATE MUNICIPAL BOND FUND, INC. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: 5/31/09 FORM N-CSR Item 1. Reports to Stockholders. -2- Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the CEO 3 Discussion of Fund Performance 6 Fund Performance 7 Understanding Your Funds Expenses 7 Comparing Your Funds Expenses With Those of Other Funds 8 Statement of Investments 33 Statement of Assets and Liabilities 34 Statement of Operations 35 Statement of Changes in Net Assets 36 Financial Highlights 37 Notes to Financial Statements 46 Report of Independent Registered Public Accounting Firm 47 Important Tax Information 48 Board Members Information 51 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Intermediate Municipal Bond Fund, Inc. The Fund A LETTER FROM THE CEO Dear Shareholder: We present to you this annual report for Dreyfus Intermediate Municipal Bond Fund, Inc., covering the 12-month period from June 1, 2008, through May 31, 2009. Like most other financial markets, the municipal bond market went on a wild ride during the reporting period, with higher-yielding securities plummeting over the first half of the reporting period and rebounding strongly in the second half. In supporting the recent rally, investors apparently shrugged off more bad economic news: the unemployment rate surged to a 25-year high, and a 6.3% annualized contraction over the fourth quarter of 2008 was followed by a 5.7% revised estimate of economic contraction during the first quarter of 2009.Yet, the market rebound proved to be robust, particularly among lower-rated securities that had been battered during the downturn. These enormous swings leave investors to wonder if the financial markets are forecasting sustainable economic improvement, or could this be a bear market rally where securities reach such depressed levels that even the slightest hint of good news lifts prices? We generally have remained cautious in the absence of real economic progress, but the markets gyrations illustrate an important feature of many market rallieswhen they snap back, the rebounds are often quick and sharp, potentially leaving investors on the sidelines.Thats why we encourage you to speak regularly with your financial consultant, who can discuss with you the potential benefits of adhering to a long-term investment strategy tailored to your current investment needs and future goals. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Manager. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Ch ief Executive Officer The Dreyfus Corporation June 15, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of June 1, 2008, through May 31, 2009, as provided by Douglas Gaylor, Portfolio Manager Fund and Market Performance Overview For the 12-month period ended May 31, 2009, Dreyfus Intermediate Municipal Bond Fund achieved a total return of 3.44%. 1 The Barclays Capital 7-Year Municipal Bond Index (the Index), the funds benchmark, achieved a total return of 6.70% for the same period. 2 In addition the average total return for all funds reported in the Lipper Intermediate Municipal Debt Funds category was 2.95%. 3 A financial crisis and economic slowdown produced heightened market volatility over much of the reporting period, but a strong market rally in 2009 erased earlier losses.The fund return underperformed relative to its benchmark Index, which does not reflect fees and expenses like a mutual fund, however, the fund produced a higher return than that of its Lipper category average, primarily due to a bias toward higher-quality securities. The Funds Investment Approach The fund seeks the maximum amount of current income exempt from federal income tax as is consistent with the preservation of capital.To pursue this goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal personal income tax. The fund invests at least 80% of its assets in municipal bonds rated A or higher, or the unrated equivalent as determined by Dreyfus. The fund may invest up to 20% of its assets in municipal bonds rated below A, including bonds rated below investment grade (high yield or junk bonds) or the unrated equivalent as determined by Dreyfus. The dollar-weighted average maturity of the funds portfolio ranges between three and 10 years. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) We may buy and sell bonds based on credit quality, market outlook and yield potential. In selecting municipal bonds for investment, we may assess the current interest-rate environment and the municipal bonds potential volatility in different rate environments. We focus on bonds with the potential to offer attractive current income, typically looking for bonds that can provide consistently attractive current yields or that are trading at competitive market prices. A portion of the funds assets may be allocated todiscountbonds,which are bonds that sell at a price below their face value, or to premium bonds, which are bonds that sell at a price above their face value.The funds allocation to either discount bonds or to premium bonds will change along with our changing views of the current interest-rate and market environment.We also may look to select bonds that are most likely to obtain attractive prices when sold. Municipal Bonds: Caught in the Credit Crisis An intensifying credit crisis and a severe recession roiled most financial markets, including municipal bonds, during the reporting period. Slumping home values, rising unemployment and plunging consumer confidence contributed to one of the worst recessions since the 1930s, putting pressure on the fiscal conditions of most states and municipalities. Meanwhile, an ongoing credit crunch escalated into a global financial crisis that punished a number of large financial institutions, including major municipal bond insurers and dealers. Market volatility was particularly severe over the fourth quarter of 2008, after the bankruptcy of investment bank Lehman Brothers nearly led to the collapse of the global banking system. Investor sentiment began to improve in the first quarter of 2009 as investors gained confidence that aggressive measures by the Federal Reserve Board (the Fed) and U.S. government would be effective in forestalling a collapse of the credit markets.The Fed had injected massive amounts of liquidity into the banking system and reduced short-term interest rates to unprecedented low levels, while Congress enacted the $787 billion American Recovery and Reinvestment Act. As a result, investors began to look forward to better economic conditions, and municipal bonds generally erased their previous losses. 4 Focus on Quality Supported Fund Returns The funds focus on higher-quality municipal bonds helped it avoid the brunt of market volatility during the financial crisis. As the funds lower-rated holdings matured, we redeployed those assets to securities with higher-quality credit profiles. When making new purchases, we emphasized higher-rated bonds with maturities in the 10- to 15-year range, which we believed offered attractive values due to relatively wide yield differences along the intermediate-term maturity spectrum. Although we generally maintained the funds average maturity in a range that was somewhat shorter than industry averages, we extended the funds average duration early in the reporting period in anticipation of lower short-term interest rates.This positioning helped the fund lock in higher yields for as long as we deemed practical. Staying Cautious in a Volatile Market As of the reporting periods end, the U.S. economy has remained weak. Consequently, we intend to maintain the funds focus on higher-quality municipal bonds over the near term. June 15, 2009 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are fully taxable. Return figure provided reflects the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect that may be extended, terminated or modified at any time. Had these expenses not been absorbed, the funds return would have been lower. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital 7-Year Municipal Bond Index is an unmanaged total return performance benchmark for the investment-grade, geographically unrestricted 7-year tax- exempt bond market, consisting of municipal bonds with maturities of 6-8 years. Index returns do not reflect fees and expenses associated with operating a mutual fund. 3 Source: Lipper Inc. The Fund 5 FUND PERFORMANCE  Source: Lipper Inc. Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Dreyfus Intermediate Municipal Bond Fund, Inc. on 5/31/99 to a $10,000 investment made in the Barclays Capital 7-Year Municipal Bond Index (the Index) on that date. All dividends and capital gain distributions are reinvested. The fund invests primarily in municipal securities and maintains a portfolio with a weighted average maturity ranging between 3 and 10 years.The funds performance shown in the line graph above takes into account fees and expenses.The Index, unlike the fund, is an unmanaged total return performance benchmark for the investment-grade, geographically unrestricted 7-year tax-exempt bond market, consisting of municipal bonds with maturities of 6-8 years. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index.These factors can contribute to the Index potentially outperforming or underperforming the fund. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Intermediate Municipal Bond Fund, Inc. from December 1, 2008 to May 31, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended May 31, 2009 Expenses paid per $1,000  $3.71 Ending value (after expenses) $1,068.00 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended May 31, 2009 Expenses paid per $1,000  $3.63 Ending value (after expenses) $1,021.34  Expenses are equal to the funds annualized expense ratio of .72%, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). The Fund 7 STATEMENT OF INVESTMENTS May 31, 2009 Long-Term Municipal Coupon Maturity Principal Investments98.2% Rate (%) Date Amount ($) Value ($) Alabama1.8% Alabama Port Authority, Docks Facilities Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 10/1/22 5,000,000 5,141,900 Birmingham Water Works Board, Water Revenue (Insured; Assured Guaranty) 5.00 1/1/17 6,310,000 6,966,808 Huntsville Health Care Authority, Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 6/1/13 1,600,000 1,641,808 Alaska2.6% Alaska International Airports, Revenue (Insured; AMBAC) 5.50 10/1/11 2,560,000 2,745,293 Alaska International Airports, Revenue (Insured; AMBAC) 5.50 10/1/12 1,620,000 1,767,631 Alaska Student Loan Corporation, Student Loan Revenue (Insured; AMBAC) (Prerefunded) 6.00 7/1/10 6,380,000 a 6,648,088 Anchorage, GO (Schools) (Insured; FGIC) (Prerefunded) 5.88 12/1/10 2,365,000 a 2,543,439 Northern Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 6.00 6/1/10 4,745,000 a 5,002,511 Northern Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 6.20 6/1/10 1,385,000 a 1,427,242 Arizona2.0% Arizona Transportation Board, Highway Revenue 5.00 7/1/21 10,990,000 12,067,350 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.13 7/1/15 3,645,000 3,337,654 8 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California6.2% ABAG Finance Authority for Nonprofit Corporations, Revenue (San Diego Hospital Association) 5.13 3/1/18 700,000 659,141 Arcadia Unified School District, GO (Insured; FSA) 0.00 8/1/20 1,635,000 b 936,855 California, GO (Various Purpose) 5.63 4/1/25 3,500,000 3,620,785 California Department of Water Resources, Water System Revenue (Central Valley Project) 5.00 12/1/24 2,500,000 2,699,650 California Health Facilities Financing Authority, Revenue (Providence Health and Services) 6.25 10/1/24 3,000,000 3,281,550 California Health Facilities Financing Authority, Revenue (Sutter Health) 5.25 8/15/22 3,000,000 3,106,110 California Housing Finance Agency, Home Mortgage Revenue 4.55 8/1/21 5,000,000 4,327,700 California Housing Finance Agency, Home Mortgage Revenue 4.60 8/1/21 3,900,000 3,465,657 California Housing Finance Agency, Home Mortgage Revenue 4.95 8/1/23 3,000,000 2,646,900 California Housing Finance Agency, Home Mortgage Revenue 4.70 8/1/26 3,000,000 2,494,110 California Housing Finance Agency, Home Mortgage Revenue (Insured; FGIC) 4.40 2/1/18 3,300,000 3,182,091 California Housing Finance Agency, Home Mortgage Revenue (Insured; FGIC) 4.40 8/1/18 3,310,000 3,186,338 Clovis Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/22 10,415,000 b 5,194,169 Coast Community College District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/20 1,855,000 b 1,166,294 The Fund 9 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds 5.00 6/1/19 2,000,000 1,946,300 Rancho Mirage Joint Powers Financing Authority, COP (Eisenhower Medical Center) (Insured; National Public Finance Guarantee Corp.) 4.88 7/1/22 2,890,000 2,684,608 Sacramento City Unified School District, GO (Insured; FSA) 0.00 7/1/23 5,065,000 b 2,311,869 Tobacco Securitization Authority of Southern California, Tobacco Settlement Asset-Backed Bonds (San Diego County Tobacco Asset Securitization Corporation) 4.75 6/1/25 2,300,000 1,890,646 Colorado2.5% Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 6.00 10/1/23 5,355,000 5,983,249 Colorado Springs School District Number 11, GO Improvement Bonds 6.50 12/1/10 2,000,000 2,162,980 Colorado Springs School District Number 11, GO Improvement Bonds 6.50 12/1/11 2,040,000 2,289,370 Denver City and County, Airport System Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 11/15/11 7,000,000 7,249,480 E-470 Public Highway Authority, Senior Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 9/1/18 3,000,000 b 1,597,320 Connecticut.1% Mashantucket Western Pequot Tribe, Special Revenue 5.60 9/1/09 1,000,000 c 994,120 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) District of Columbia1.4% District of Columbia, GO (Insured; National Public Finance Guarantee Corp.) 6.00 6/1/12 3,280,000 3,599,702 District of Columbia, HR (Childrens Hospital Obligated Group Issue) (Insured; FSA) 5.25 7/15/18 2,000,000 2,129,040 District of Columbia, Revenue (Howard University Issue) (Insured; AMBAC) 5.00 10/1/21 2,545,000 2,611,323 District of Columbia, Revenue (Howard University Issue) (Insured; AMBAC) 5.00 10/1/22 2,660,000 2,712,189 Florida16.7% Bay County, Sales Tax Revenue (Insured; AMBAC) 5.00 9/1/24 2,375,000 2,394,950 Brevard County, Local Option Fuel Tax Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 8/1/23 1,260,000 1,275,523 Capital Projects Finance Authority, Student Housing Revenue (Capital Projects Loan ProgramFlorida Universities) (Insured; National Public Finance Guarantee Corp.) 5.50 10/1/16 4,285,000 4,295,712 Collier County, Gas Tax Revenue (Insured; AMBAC) 5.25 6/1/19 2,190,000 2,289,557 Collier County School Board, COP (Master Lease Program Agreement) (Insured; FSA) 5.25 2/15/20 3,500,000 3,730,125 Collier County School Board, COP (Master Lease Program Agreement) (Insured; FSA) 5.25 2/15/22 2,000,000 2,102,860 The Fund 11 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Florida (continued) Dade County, Water and Sewer System Revenue (Insured; National Public Finance Guarantee Corp.) 6.25 10/1/11 2,115,000 2,311,335 Florida Board of Education, Lottery Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/18 2,500,000 2,623,150 Florida Board of Education, Lottery Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/18 9,330,000 9,557,185 Florida Board of Education, Lottery Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/19 3,675,000 3,755,776 Florida Department of Transportation, Turnpike Revenue 5.25 7/1/23 1,945,000 1,997,826 Florida Education System, University of Florida Housing Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/22 2,055,000 2,152,243 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue 5.00 7/1/12 5,000,000 5,176,100 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue 5.25 7/1/12 2,000,000 2,084,880 Florida Municipal Power Agency, Revenue (Stanton II Project) (Insured; AMBAC) 5.50 10/1/15 3,635,000 3,949,864 Florida Ports Financing Commission, Revenue (State Transportation Trust Fund Intermodal Program) (Insured; National Public Finance Guarantee Corp.) 5.50 10/1/16 1,745,000 1,763,322 Florida Water Pollution Control Financing Corporation, Water PCR 5.25 1/15/21 2,545,000 2,794,664 Hillsborough County, GO (Unincorporated Area Parks and Recreation Program) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/22 1,155,000 1,306,420 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Florida (continued) Hillsborough County, Junior Lien Utility Revenue (Insured; AMBAC) 5.50 8/1/14 3,205,000 3,589,023 Hillsborough County School Board, COP (Master Lease Purchase Agreement) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/16 2,625,000 2,708,055 Indian River County, GO (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/20 2,265,000 2,415,056 Indian Trace Development District, Water Management Special Benefit Assessment Bonds (Insured; National Public Finance Guarantee Corp.) 5.00 5/1/20 1,500,000 1,384,050 Jacksonville, Better Jacksonville Sales Tax Revenue (Insured; AMBAC) 5.50 10/1/14 1,500,000 1,570,860 Jacksonville, Better Jacksonville Sales Tax Revenue (Insured; AMBAC) 5.50 10/1/15 1,500,000 1,605,165 Jacksonville, Guaranteed Entitlement Improvement Revenue (Insured; National Public Finance Guarantee Corp.) 5.38 10/1/16 3,080,000 3,255,375 Jacksonville, Sales Tax Revenue (River City Renaissance Project) (Insured; National Public Finance Guarantee Corp.) 5.13 10/1/18 2,500,000 2,501,475 Jacksonville Economic Development Commission, Health Care Facilities Revenue (Florida Proton Therapy Institute Project) 6.00 9/1/17 3,465,000 c 3,104,605 Lee County, Transportation Facilities Revenue (Insured; AMBAC) 5.50 10/1/15 2,500,000 2,693,050 Martin County, Utilities System Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 10/1/12 1,065,000 1,163,118 The Fund 13 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Florida (continued) Martin County, Utilities System Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 10/1/13 1,485,000 1,640,970 Miami-Dade County, Public Service Tax Revenue (UMSA Public Improvements) (Insured; AMBAC) 5.50 4/1/16 2,190,000 2,290,258 Miami-Dade County, Transit System Sales Surtax Revenue (Insured; XLCA) 5.00 7/1/24 2,330,000 2,398,525 Miami-Dade County, Water and Sewer System Revenue (Insured; FSA) 5.25 10/1/17 5,000,000 5,587,600 Miami-Dade County School Board, COP (Master Lease Purchase Agreement) (Insured; FGIC) 5.25 10/1/17 5,000,000 5,266,800 Miami-Dade County School Board, COP (Master Lease Purchase Agreement) (Insured; National Public Finance Guarantee Corp.) 5.00 8/1/15 5,000,000 5,228,450 Northern Palm Beach County Improvement District, Water Control and Improvement (Unit of Development Number 5B) (Prerefunded) 5.75 8/1/09 630,000 a 640,565 Orange County Health Facilities Authority, HR (Orlando Regional Healthcare System) (Insured; National Public Finance Guarantee Corp.) 6.25 10/1/11 1,770,000 1,949,761 Orlando Utilities Commission, Utility System Revenue 5.00 10/1/23 2,500,000 d 2,665,925 Palm Bay, Educational Facilities Revenue (Patriot Charter School Project) 6.75 7/1/22 3,000,000 e 1,800,030 14 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Florida (continued) Palm Beach County, Criminal Justice Facilities Revenue (Insured; National Public Finance Guarantee Corp.) 5.38 6/1/10 1,825,000 1,901,102 Palm Beach County School Board, COP (Master Lease Purchase Agreement) (Insured; AMBAC) 5.38 8/1/14 4,000,000 4,414,120 Polk County, Constitutional Fuel Tax Improvement Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/19 580,000 603,995 Polk County, Utility System Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 10/1/18 2,000,000 2,065,560 Sarasota County School Board, COP (Master Lease Program Agreement) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/15 1,000,000 1,071,670 Seminole County, Water and Sewer Revenue 5.00 10/1/21 1,050,000 1,106,301 Seminole County, Water and Sewer Revenue 5.00 10/1/22 4,530,000 4,738,561 Volusia County School Board, Sales Tax Revenue (Insured; FSA) 5.38 10/1/15 4,000,000 4,337,280 Georgia4.1% Athens Housing Authority, Student Housing LR (UGAREF East Campus Housing, LLC Project) (Insured; AMBAC) 5.25 12/1/15 2,560,000 2,771,149 Athens Housing Authority, Student Housing LR (UGAREF East Campus Housing, LLC Project) (Insured; AMBAC) 5.25 12/1/16 2,700,000 2,900,988 The Fund 15 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Georgia (continued) Atlanta, Water and Wastewater Revenue (Insured; FSA) 5.25 11/1/15 5,000,000 5,556,350 DeKalb County, Water and Sewerage Revenue 5.25 10/1/25 4,000,000 4,626,680 Georgia, GO 5.00 7/1/24 10,000,000 11,060,400 Municipal Electric Authority of Georgia, Combustion Turbine Project Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 11/1/16 5,000,000 5,237,500 Hawaii.3% Kuakini Health System, Special Purpose Revenue 5.50 7/1/12 2,115,000 2,079,637 Idaho.2% Idaho Health Facilities Authority, Revenue (Trinity Health Credit Group) 6.13 12/1/28 1,450,000 1,555,212 Illinois2.3% Chicago OHare International Airport, General Airport Third Lien Revenue (Insured; CIFG) 5.50 1/1/15 6,450,000 6,958,260 Chicago Park District, GO Limited Tax Park (Insured; National Public Finance Guarantee Corp.) 5.50 1/1/20 1,300,000 1,367,990 Cook County Community High School District Number 219, GO (Insured; FSA) 5.00 12/1/24 2,020,000 2,155,724 Illinois Health Facilities Authority, Revenue (The Passavant Memorial Area Hospital Association Project) (Prerefunded) 5.65 10/1/10 4,850,000 a 5,191,876 Metropolitan Pier and Exposition Authority, Dedicated State Tax Revenue (McCormick Place Expansion Project) (Insured; National Public Finance Guarantee Corp.) 0/5.55 6/15/21 2,500,000 f 2,370,250 16 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Indiana.1% Indiana Health Facility Financing Authority, Revenue (Ascension Health Subordinate Credit Group) 5.00 5/1/13 1,000,000 1,055,520 Kansas2.4% Burlington, EIR (Kansas City Power and Light Company Project) (Insured; XLCA) 5.00 4/1/11 5,000,000 5,076,450 Wyandotte County/Kansas City Unified Government, Tax-Exempt Sales Tax Special Obligation Revenue (Redevelopment Project Area B) 4.75 12/1/16 3,800,000 3,651,496 Wyandotte County/Kansas City Unified Government, Utility System Revenue (Insured; AMBAC) 5.65 9/1/18 9,130,000 10,337,808 Kentucky1.5% Ashland, PCR (Ashland Inc. Project) 5.70 11/1/09 4,000,000 4,081,280 Kentucky Asset/Liability Commission, Project Notes (Federal Highway Trust First Series) (Insured; National Public Finance Guarantee Corp.) 5.25 9/1/18 5,000,000 5,686,400 Kentucky Municipal Power Agency, Power System Revenue (Praire State Project) (Insured; National Public Finance Guarantee Corp.) 5.25 9/1/19 2,000,000 2,162,480 Maine1.1% Jay, SWDR (International Paper Company Projects) 4.90 11/1/17 5,780,000 4,746,594 Maine Housing Authority, Mortgage Purchase Bonds 4.75 11/15/21 3,600,000 3,533,544 Maryland.3% Maryland Health and Higher Educational Facilities Authority, Revenue (Washington County Hospital Issue) 5.25 1/1/22 1,000,000 934,330 The Fund 17 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Maryland (continued) Maryland Health and Higher Educational Facilities Authority, Revenue (Washington County Hospital Issue) 5.25 1/1/23 1,250,000 1,148,400 Massachusetts1.3% Massachusetts Educational Financing Authority, Education Loan Revenue (Insured; AMBAC) 4.60 1/1/22 6,000,000 5,371,620 Massachusetts Educational Financing Authority, Education Loan Revenue (Insured; Assured Guaranty) 6.13 1/1/22 5,000,000 5,212,050 Michigan2.6% Detroit, Water Supply System Revenue (Insured; FSA) 5.00 7/1/22 5,000,000 5,080,300 Detroit Local Development Finance Authority, Tax Increment Revenue 5.20 5/1/10 1,855,000 1,361,477 Dickinson County Economic Development Corporation, EIR (International Paper Company Project) 5.75 6/1/16 2,000,000 1,910,700 Michigan Building Authority, Revenue (State Police Communications System) 5.25 10/1/13 1,945,000 2,240,951 Michigan Hospital Finance Authority, Revenue (Oakwood Obligation Group) 5.50 11/1/11 3,500,000 3,578,540 Michigan Hospital Finance Authority, Revenue (Sparrow Obligation Group) 5.25 11/15/11 2,500,000 2,582,875 Michigan Hospital Finance Authority, Revenue (Sparrow Obligation Group) (Prerefunded) 5.75 11/15/11 3,250,000 a 3,645,460 Minnesota2.1% Minneapolis-Saint Paul Metropolitan Airports Commission, Subordinate Airport Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 1/1/25 5,000,000 5,097,800 18 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Minnesota (continued) Minnesota Public Facilities Authority, Clean Water Revenue 5.00 3/1/20 7,500,000 8,418,675 Saint Paul Housing and Redevelopment Authority, Hospital Facility Revenue (HealthEast Project) 5.00 11/15/17 2,900,000 2,488,432 Saint Paul Housing and Redevelopment Authority, Hospital Facility Revenue (HealthEast Project) 5.75 11/15/21 1,000,000 867,080 Mississippi.5% Mississippi Development Bank, Special Obligation Revenue (Madison County Highway Construction Project) (Insured; National Public Finance Guarantee Corp.) 5.00 1/1/22 3,875,000 4,068,052 Missouri.4% Missouri Development Finance Board, Infrastructure Facilities Revenue (Branson Landing Project) 6.00 6/1/20 3,160,000 3,149,920 Nevada1.2% Clark County School District, Limited Tax GO 5.00 6/15/25 4,950,000 4,960,098 Director of the State of Nevada Department of Business and Industry, SWDR (Republic Services, Inc. Project) 5.63 6/1/18 5,000,000 4,845,600 New Hampshire.5% New Hampshire Higher Educational and Health Facilities Authority, HR (The Cheshire Medical Center Issue) 5.13 7/1/18 4,125,000 4,137,994 New Jersey3.1% Camden County Improvement Authority, Health Care Redevelopment Project Revenue (The Cooper Health System Obligated Group Issue) 5.25 2/15/20 3,000,000 2,563,020 The Fund 19 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey (continued) Casino Reinvestment Development Authority, Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 6/1/19 5,000,000 5,077,350 New Jersey Economic Development Authority, Cigarette Tax Revenue 5.38 6/15/15 3,300,000 3,235,815 New Jersey Economic Development Authority, Cigarette Tax Revenue 5.50 6/15/16 1,000,000 973,820 New Jersey Educational Facilities Authority, Revenue (Rider University Issue) (Insured; Radian) 5.00 7/1/10 1,880,000 1,905,982 New Jersey Educational Facilities Authority, Revenue (Rider University Issue) (Insured; Radian) 5.00 7/1/11 1,970,000 1,999,156 New Jersey Health Care Facilities Financing Authority, Revenue (South Jersey Hospital Issue) 6.00 7/1/12 2,810,000 2,888,877 New Jersey Higher Education Student Assistance Authority, Student Loan Revenue (Insured; Assured Guaranty) 5.88 6/1/21 5,000,000 5,322,700 New Mexico1.6% Jicarilla, Apache Nation Revenue 5.00 9/1/11 1,500,000 1,552,830 Jicarilla, Apache Nation Revenue 5.00 9/1/13 2,905,000 3,073,287 New Mexico Hospital Equipment Loan Council, Hospital System Revenue (Presbyterian Healthcare Services) 6.00 8/1/23 7,500,000 8,172,450 New York5.1% Long Island Power Authority, Electric System General Revenue (Insured; National Public Finance Guarantee Corp.) 0.86 9/1/15 3,000,000 g 2,354,010 New York City, GO 5.00 8/1/18 5,000,000 5,353,900 20 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) New York City, GO 5.00 4/1/20 2,500,000 2,609,050 New York City, GO 5.00 4/1/22 4,810,000 4,964,401 New York State Dormitory Authority, Mortgage HR (The Long Island College Hospital) (Insured; FHA) 6.00 8/15/15 3,725,000 4,014,470 New York State Dormitory Authority, Revenue (NYU Hospitals Center) 5.25 7/1/24 1,000,000 917,800 New York State Local Government Assistance Corporation, GO 5.25 4/1/16 3,425,000 3,897,924 New York State Thruway Authority, Local Highway and Bridge Service Contract Revenue Bonds 5.50 4/1/12 3,950,000 4,334,177 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; AMBAC) 5.00 4/1/18 5,000,000 5,425,800 New York State Urban Development Corporation, Corporate Purpose Subordinate Lien 5.13 7/1/19 2,000,000 2,102,600 Niagara County Industrial Development Agency, Solid Waste Disposal Facility Revenue (American Ref-Fuel Company of Niagara, L.P. Facility) 5.45 11/15/12 2,000,000 1,895,840 Suffolk Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.38 6/1/28 3,000,000 2,364,810 North Carolina2.5% North Carolina Eastern Municipal Power Agency, Power System Revenue 5.13 1/1/14 3,000,000 3,149,550 The Fund 21 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) North Carolina (continued) North Carolina Eastern Municipal Power Agency, Power System Revenue 5.00 1/1/21 1,200,000 1,384,464 North Carolina Medical Care Commission, Retirement Facilities First Mortgage Revenue (The United Methodist Retirement Homes Project) 4.75 10/1/13 1,000,000 941,870 North Carolina Medical Care Commission, Retirement Facilities First Mortgage Revenue (The United Methodist Retirement Homes Project) 5.13 10/1/19 1,250,000 1,082,362 North Carolina Municipal Power Agency Number 1, Catawba Electric Revenue (Insured; FSA) 5.25 1/1/16 2,540,000 2,707,157 North Carolina Municipal Power Agency Number 1, Catawba Electric Revenue (Insured; FSA) 5.25 1/1/17 10,000,000 10,585,100 Ohio3.0% Cuyahoga County, Revenue (Cleveland Clinic Health System Obligated Group) 6.00 1/1/17 5,000,000 5,498,200 Franklin County Convention Facilities Authority, Tax and Lease Revenue Anticipation Bonds 5.00 12/1/23 2,075,000 2,250,130 Knox County, Hospital Facilities Revenue (Knox Community Hospital) (Insured; Radian) 5.00 6/1/12 1,500,000 1,507,680 Ohio, Major New State Infrastructure Project Revenue 5.75 6/15/19 2,000,000 2,336,980 Ohio Higher Educational Facility Commission, Higher Educational Facility Revenue (Xavier University Project) (Insured; CIFG) (Prerefunded) 5.25 5/1/16 3,230,000 a 3,773,900 Ohio Water Development Authority, PCR (Buckeye Power, Inc. Project) (Insured; AMBAC) 5.00 5/1/22 4,030,000 4,049,022 22 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Ohio (continued) Ross County, Hospital Facilities Revenue (Adena Health System) 5.75 12/1/22 3,835,000 3,979,963 Oregon.8% Washington County Unified Sewerage Agency, Senior Lien Sewer Revenue (Insured; National Public Finance Guarantee Corp.) 5.75 10/1/12 5,670,000 6,291,149 Pennsylvania5.5% Allegheny County, Airport Revenue (Pittsburgh International Airport) (Insured; National Public Finance Guarantee Corp.) 5.75 1/1/11 5,000,000 5,172,250 Allegheny County Industrial Development Authority, EIR (USX Corporation Project) 4.75 11/1/11 2,000,000 2,006,400 Allegheny County Industrial Development Authority, PCR (Duquesne Light Company Project) (Insured; AMBAC) 4.05 9/1/11 2,000,000 2,008,760 Chester County Industrial Development Authority, Revenue (Avon Grove Charter School Project) 5.65 12/15/17 895,000 780,458 Delaware River Joint Toll Bridge Commission, Bridge Revenue 5.25 7/1/13 2,500,000 2,722,900 Delaware Valley Regional Finance Authority, Local Government Revenue 5.75 7/1/17 6,830,000 7,485,612 Erie Higher Education Building Authority, College Revenue (Mercyhurst College Project) 5.13 3/15/23 2,045,000 1,839,457 Harrisburg Authority, Resource Recovery Facility Revenue 0.00 12/15/10 1,420,000 b,c 1,320,188 Montgomery County Higher Education and Health Authority, HR (Abington Memorial Hospital) (Insured; AMBAC) 6.10 6/1/12 5,000,000 5,290,200 The Fund 23 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania (continued) Pennsylvania Higher Educational Facilities Authority, Revenue (UPMC Health System) 6.25 1/15/15 3,660,000 3,952,288 Philadelphia, GO (Insured; XLCA) 5.25 2/15/13 5,535,000 5,775,551 Philadelphia Authority for Industrial Development, Revenue (Independence Charter School Project) 5.38 9/15/17 2,580,000 2,311,009 Sayre Health Care Facilities Authority, Revenue (Guthrie Health Issue) 6.00 12/1/12 525,000 554,447 Sayre Health Care Facilities Authority, Revenue (Guthrie Health Issue) (Prerefunded) 6.00 12/1/11 1,475,000 a 1,661,514 Rhode Island.5% Rhode Island Health and Educational Building Corporation, Health Facilities Revenue (Saint Antoine Residence Issue) (LOC; Allied Irish Banks) 5.50 11/15/09 735,000 746,025 Rhode Island Student Loan Authority, Student Loan Program Revenue (Insured; AMBAC) 4.80 12/1/21 3,600,000 3,339,504 South Carolina3.4% Berkeley County School District, Installment Purchase Revenue (Securing Assets for Education) 5.25 12/1/21 9,395,000 9,720,913 Charleston Educational Excellence Financing Corporation, Installment Purchase Revenue (Charleston County School District, South Carolina Project) 5.25 12/1/21 5,000,000 5,239,300 Dorchester County School District Number 2, Installment Purchase Revenue (Growth Remedy Opportunity Without Tax Hike) 5.25 12/1/21 5,000,000 5,217,450 Hilton Head Island Public Facilities Corporation, COP (Insured; AMBAC) 5.00 3/1/13 1,065,000 1,149,785 24 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) South Carolina (continued) Tobacco Settlement Revenue Management Authority, Tobacco Settlement Asset-Backed Refunding Bonds 5.00 6/1/18 5,000,000 5,000,350 Tennessee.4% Tennessee Housing Development Agency, Homeownership Program Revenue 5.20 7/1/10 1,540,000 1,558,372 Tennessee Housing Development Agency, Homeownership Program Revenue 5.30 7/1/11 1,810,000 1,830,688 Texas8.5% Austin Convention Enterprises, Inc., Convention Center Hotel Second Tier Revenue 6.00 1/1/17 1,935,000 1,675,613 Austin Convention Enterprises, Inc., Convention Center Hotel Second Tier Revenue 6.00 1/1/18 1,125,000 945,270 Austin Convention Enterprises, Inc., Convention Center Hotel Second Tier Revenue 6.00 1/1/20 1,555,000 1,270,466 Bexar County, Revenue (Venue Project) (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.75 8/15/10 5,000,000 a 5,299,250 Brazos River Authority, Revenue (Reliant Energy, Inc. Project) 5.38 4/1/19 2,000,000 1,974,020 Cities of Dallas and Fort Worth, Dallas/Fort Worth International Airport, Joint Revenue (Insured; XLCA) 6.13 11/1/18 5,000,000 5,018,700 Dallas-Fort Worth International Airport Facility Improvement Corporation, Revenue (Learjet Inc. Project) 6.15 1/1/16 4,000,000 3,464,880 Gulf Coast Waste Disposal Authority, Bayport Area System Revenue (Insured; AMBAC) 5.00 10/1/14 2,065,000 2,109,955 The Fund 25 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Texas (continued) Harris County Health Facilities Development Corporation, HR (Memorial Hermann Hospital System) (Insured; FSA) 5.50 6/1/12 8,295,000 8,949,227 Houston, Combined Utility System, First Lien Revenue (Insured; FSA) 5.25 5/15/21 5,000,000 5,291,100 Houston, Combined Utility System, First Lien Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 5/15/12 2,750,000 3,002,477 Lower Colorado River Authority, Revenue 5.75 5/15/23 2,000,000 2,121,900 Lower Colorado River Authority, Transmission Contract Revenue (LCRA Transmission Services Corporation Project) (Insured; National Public Finance Guarantee Corp.) 5.00 5/15/20 4,200,000 4,240,488 North Texas Tollway Authority, System Revenue 6.00 1/1/23 3,000,000 3,242,040 Port of Corpus Christi Industrial Development Corporation, Revenue (Valero Refining and Marketing Company Project) 5.40 4/1/18 1,500,000 1,358,430 San Antonio, Electric and Gas Systems Revenue 5.00 2/1/23 5,000,000 5,310,150 Tarrant County Health Facilities Development Corporation, Health Resources System Revenue (Insured; National Public Finance Guarantee Corp.) 5.75 2/15/14 5,000,000 5,817,550 Tarrant County Health Facilities Development Corporation, Health System Revenue (Harris Methodist Health System) 6.00 9/1/10 5,260,000 5,465,035 26 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Utah1.7% Jordanelle Special Service District, Special Assessment Bonds (Improvement District Number 1999-1) 8.00 10/1/11 2,500,000 2,583,750 Utah Building Ownership Authority, LR (State Facilities Master Lease Program) 5.00 5/15/17 2,950,000 3,202,491 Utah Transit Authority, Sales Tax Revenue 5.00 6/15/24 7,000,000 7,582,540 Virginia1.3% Peninsula Ports Authority, Revenue (Port Facility-CSX Transportation Project) 6.00 12/15/12 4,150,000 4,189,964 Tobacco Settlement Financing Corporation of Virginia, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 5.25 6/1/12 3,000,000 a 3,146,340 Virginia College Building Authority, Educational Facilities Revenue (Public Higher Education Financing Program) 4.50 9/1/18 2,450,000 2,703,673 Washington3.0% Energy Northwest, Columbia Generating Station Electric Revenue 5.00 7/1/23 5,000,000 5,238,200 Franklin County, GO (Pasco School District Number 1) (Insured; FSA) 5.25 12/1/19 5,000,000 5,413,550 Goat Hill Properties, LR (Government Office Building Project) (Insured; National Public Finance Guarantee Corp.) 5.25 12/1/20 2,360,000 2,513,707 Port of Seattle, Limited Tax GO (Insured; FSA) 5.00 11/1/16 5,000,000 5,224,350 Port of Tacoma, Limited Tax GO (Insured; FSA) 5.00 12/1/20 3,025,000 3,347,525 The Fund 27 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Washington (continued) Seattle, Municipal Light and Power Improvements Revenue (Insured; FSA) 5.25 3/1/10 50,000 51,793 Washington, GO 5.75 10/1/12 15,000 16,128 Washington, GO 5.75 10/1/12 1,895,000 1,972,733 West Virginia.4% West Virginia Economic Development Authority, LR (Department of Environmental Protection) 5.50 11/1/22 2,895,000 3,087,865 Wisconsin.9% Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Medical Group, Inc. Project) (Insured; FSA) 6.00 11/15/11 3,500,000 3,791,480 Wisconsin Public Power Inc., Power Supply System Revenue (Insured; Assured Guaranty) 5.00 7/1/19 2,950,000 3,112,811 U.S. Related2.3% Childrens Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 5.75 7/1/10 4,300,000 a 4,534,866 Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/23 1,500,000 1,395,285 Puerto Rico Highways and Transportation Authority, Highway Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/13 2,500,000 2,567,900 28 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) U.S. Related (continued) Puerto Rico Highways and Transportation Authority, Transportation Revenue 5.50 7/1/24 1,750,000 1,652,227 Puerto Rico Highways and Transportation Authority, Transportation Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/12 2,440,000 2,454,006 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue 5.00 7/1/16 510,000 499,117 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 5.50 7/1/23 2,670,000 2,546,513 Puerto Rico Public Buildings Authority, Government Facilities Revenue (Insured; XLCA) 5.25 7/1/20 2,000,000 1,911,620 Virgin Islands Public Finance Authority, Revenue, Virgin Islands Gross Receipts Taxes Loan Note 5.63 10/1/10 770,000 788,834 Total Long-Term Municipal Investments (cost $763,291,377) Short-Term Municipal Investments.4% California.1% Irvine Reassessment District, Limited Obligation Improvement Bonds (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 0.85 6/1/09 1,000,000 h 1,000,000 The Fund 29 STATEMENT OF INVESTMENTS (continued) Short-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York.3% New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; Dexia Credit Locale) 0.85 6/1/09 2,000,000 h 2,000,000 Total Short-Term Municipal Investments (cost $3,000,000) Total Investments (cost $766,291,377) 98.6% Cash and Receivables (Net) 1.4% Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2009, these securities amounted to $5,418,913 or .7% of net assets. d Purchased on a delayed delivery basis. e Non-income producingsecurity in default. f Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. g Variable rate securityinterest rate subject to periodic change. h Variable rate demand noterate shown is the interest rate in effect at May 31, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. 30 Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Markets Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The Fund 31 STATEMENT OF INVESTMENTS (continued) Summary of Combined Ratings (Unaudited) Fitch or Moodys or Standard & Poors Value (%)  AAA Aaa AAA 47.1 AA Aa AA 27.2 A A A 10.4 BBB Baa BBB 9.4 BB Ba BB 2.2 B B B .1 F1 MIG1/P1 SP1/A1 .4 Not Rated i Not Rated i Not Rated i 3.2  Based on total investments. i Securities which, while not rated by Fitch, Moodys and Standard & Poors, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. 32 STATEMENT OF ASSETS AND LIABILITIES May 31, 2009 Cost Value Assets ($): Investments in securitiesSee Statement of Investments 766,291,377 774,248,845 Cash 507,620 Interest receivable 12,438,296 Receivable for investment securities sold 1,604,210 Receivable for shares of Common Stock subscribed 6,745 Prepaid expenses 124,118 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(b) 480,807 Payable for investment securities purchased 2,701,325 Payable for shares of Common Stock redeemed 244,792 Accrued expenses 110,559 Net Assets ($) Composition of Net Assets ($): Paid-in capital 787,746,719 Accumulated undistributed investment incomenet 163,455 Accumulated net realized gain (loss) on investments (10,475,291) Accumulated net unrealized appreciation (depreciation) on investments 7,957,468 Net Assets ($) Shares Outstanding (300 million shares of $.001 par value Common Stock authorized) 60,156,004 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. The Fund 33 STATEMENT OF OPERATIONS Year Ended May 31, 2009 Investment Income ($): Interest Income Expenses: Management feeNote 3(a) 4,705,841 Shareholder servicing costsNote 3(b) 932,294 Interest and expense related to floating rate notes issuedNote 4 120,394 Professional fees 77,838 Directors fees and expensesNote 3(c) 71,665 Custodian feesNote 3(b) 70,739 Prospectus and shareholders reports 36,467 Registration fees 29,320 Loan commitment feesNote 2 16,035 Interest expenseNote 2 3,634 Miscellaneous 73,120 Total Expenses Lessreduction in management fee due to undertakingNote 3(a) (106,618) Lessreduction in fees due to earnings creditsNote 1(b) (25,333) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments (3,943,441) Net unrealized appreciation (depreciation) on investments (2,092,503) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 34 STATEMENT OF CHANGES IN NET ASSETS Year Ended May 31, 2009 2008 Operations ($): Investment incomenet 30,937,789 29,732,141 Net realized gain (loss) on investments (3,943,441) (2,603,413) Net unrealized appreciation (depreciation) on investments (2,092,503) (3,486,477) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet Capital Stock Transactions ($): Net proceeds from shares sold 33,280,319 35,360,473 Net assets received in connection with reorganizationNote 1  149,771,860 Dividends reinvested 22,777,800 22,124,544 Cost of shares redeemed (96,245,035) (103,939,160) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 831,359,426 734,047,809 End of Period Undistributed investment incomenet 163,455 85,325 Capital Share Transactions (Shares): Shares sold 2,598,148 2,682,691 Shares issued in connection with reorganizationNote 1  11,323,321 Shares issued for dividends reinvested 1,780,566 1,683,655 Shares redeemed (7,574,131) (7,894,270) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. The Fund 35 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended May 31, 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 13.12 13.21 13.18 13.51 13.28 Investment Operations: Investment incomenet a .51 .50 .49 .49 .50 Net realized and unrealized gain (loss) on investments (.07) (.09) .03 (.33) .23 Total from Investment Operations .44 .41 .52 .16 .73 Distributions: Dividends from investment incomenet (.50) (.50) (.49) (.49) (.50) Net asset value, end of period 13.06 13.12 13.21 13.18 13.51 Total Return (%) 3.44 3.16 4.03 1.23 5.59 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .78 .81 .80 .74 .73 Ratio of net expenses to average net assets .77 .79 .80 b .74 b .73 b Ratio of interest and expense related to floating rate notes issued to average net assets .02 .05 .06 .05 .04 Ratio of net investment income to average net assets 3.94 3.81 3.72 3.70 3.70 Portfolio Turnover Rate 22.75 28.89 23.87 28.51 37.33 Net Assets, end of period ($ x 1,000) 785,392 831,359 734,048 789,377 873,038 a Based on average shares outstanding at each month end. b Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 36 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus Intermediate Municipal Bond Fund, Inc. (the fund) is registered under the Investment Company Act of 1940, as amended (the Act), as a diversified open-end management investment company. The funds investment objective is to provide the maximum amount of current income exempt from federal income tax as is consistent with the preservation of capital. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold to the public without a sales charge. Effective July 1, 2008, BNY Mellon reorganized and consolidated a number of its banking and trust company subsidiaries.As a result of the reorganization, any services previously provided to the fund by Mellon Bank, N.A. or Mellon Trust of New England, N.A. are now provided by The Bank of NewYork Mellon (formerly,The Bank of NewYork). As of the close of business on December 3, 2007, pursuant to an Agreement and Plan of Reorganization previously approved by the funds Board of Directors, all of the assets, subject to the liabilities, of Dreyfus Florida Intermediate Municipal Bond Fund (the Acquired Fund) were transferred to the fund in exchange for shares of Common Stock of the fund of equal value. Shareholders of the Acquired Fund received shares of the fund, in each case in an equal amount to the aggregate net asset value of their investment in the Acquired Fund at the time of the exchange.The net asset value of the funds shares on the close of business December 3, 2007, after the reorganization was $13.23, and a total of 11,323,321 shares representing net assets of $149,771,860 (including $4,962,168 net unrealized The Fund 37 NOTES TO FINANCIAL STATEMENTS (continued) appreciation on investments) were issued to the Acquired Funds shareholders in the exchange. The exchange was a tax-free event to the Acquired Fund shareholders. The funds financial statements are prepared in accordance with U.S. generally accepted accounting principles, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. The fund adopted Statement of Financial Accounting Standards No. 157 FairValue Measurements (FAS 157). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair value measurements. 38 Various inputs are used in determining the value of the funds investments relating to FAS 157.These inputs are summarized in the three broad levels listed below. Level 1 quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2009 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investments in Securities  774,248,845  Other Financial Instruments      Liabilities ($) Other Financial Instruments       Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. In April 2009, the Financial Accounting Standards Board (FASB) issued FASB Staff Position No. 157-4,Determining Fair Value When the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions That Are Not Orderly (FSP 157-4). FSP 157-4 provides additional guidance for estimating fair value in accordance with FAS 157, when the volume The Fund 39 NOTES TO FINANCIAL STATEMENTS (continued) and level of activity for the asset or liability have significantly decreased as well as guidance on identifying circumstances that indicate a transaction is not orderly. FSP 157-4 is effective for fiscal years and interim periods ending after June 15, 2009. Management is currently evaluating the impact the adoption of FSP 157-4 will have on the funds financial statement disclosures. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when issued or delayed delivery basis may be settled a month or more after the trade date. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits, as an expense offset in the Statement of Operations. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from U.S. generally accepted accounting principles. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax exempt dividends, by complying with the applicable provisions of the 40 Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended May 31, 2009, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended May 31, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. At May 31, 2009, the components of accumulated earnings on a tax basis were as follows: undistributed tax-exempt income $646,829, accumulated capital losses $9,303,951 and unrealized appreciation $8,130,762. In addition, the fund had $1,344,634 of capital losses realized after October 31, 2008, which were deferred for tax purposes to the first day of the following fiscal year. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to May 31, 2009. If not applied, $3,876,984 of the carryover expires in fiscal 2011, $1,514,192 expires in fiscal 2016 and $3,912,775 expires in fiscal 2017. The tax character of distributions paid to shareholders during the fiscal periods ended May 31, 2009 and May 31, 2008 were as follows: tax exempt income $30,677,695 and $29,647,580 and ordinary income $4,309 and $771, respectively. During the period ended May 31, 2009, as a result of permanent book to tax differences, primarily due to the tax treatment for amortization adjustments, the fund decreased accumulated undistributed investment income-net by $177,655, increased accumulated net realized gain The Fund 41 NOTES TO FINANCIAL STATEMENTS (continued) (loss) on investments by $172,618 and increased paid-in capital by $5,037. Net assets and net asset value per share were not affected by this reclassification. NOTE 2Bank Lines of Credit: Prior to October 15, 2008, the fund participated with other Dreyfus-managed funds in a $350 million redemption credit facility. Effective October 15, 2008, the fund participates with other Dreyfus-managed funds in a $145 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of NewYork Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of Facility fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of the borrowing. The average amount of borrowings outstanding under the Facilities during the period ended May 31, 2009 was approximately $175,100 with a related weighted average annualized interest rate of 2.07%. NOTE 3Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement (Agreement) with the Manager, the management fee is computed at the annual rate of .60% of the value of the funds average daily net assets and is payable monthly. The Manager had undertaken from June 1, 2008 through May 31, 2009 to reduce the management fee paid by the fund, to the extent that the funds aggregate annual expenses, exclusive of taxes, brokerage fees, interest on borrowings, commitment fees and extraordinary expenses, exceed an annual rate of .75% of the value of the funds average daily net assets. The reduction in management fee, pursuant to the undertaking, amounted to $106,618 during the period ended May 31, 2009. 42 (b) Under the Shareholder Services Plan, the fund reimburses the Distributor an amount not to exceed an annual rate of .25% of the value of the funds average daily net assets for certain allocated expenses of providing personal services and/or maintaining shareholder accounts.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquires regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. During the period ended May 31, 2009, the fund was charged $484,391 pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended May 31, 2009, the fund was charged $268,308 pursuant to the transfer agency agreement. The fund compensates The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended May 31, 2009, the fund was charged $24,289 pursuant to the cash management agreement.These fees were offset by earnings credits pursuant to the cash management agreement. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended May 31, 2009, the fund was charged $70,739 pursuant to the custody agreement. During the period ended May 31, 2009, the fund was charged $5,814 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $399,578, custodian fees $36,004, chief compliance officer fees $1,150 The Fund 43 NOTES TO FINANCIAL STATEMENTS (continued) and transfer agency per account fees $44,718, which are offset against an expense reimbursement currently in effect in the amount of $643. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended May 31, 2009, amounted to $177,022,760 and $200,889,122, respectively. The fund adopted FASB Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. Since the fund held no derivatives during the period ended May 31, 2009, FAS 161 disclosures did not impact the notes to the financial statements. Inverse Floater Securities: The fund may participate in secondary inverse floater structures in which fixed-rate, tax-exempt municipal bonds purchased by the fund are transferred to a trust.The trust subsequently issues two or more variable rate securities that are collateralized by the cash flows of the fixed-rate, tax-exempt municipal bonds. One or more of these variable rate securities pays interest based on a short-term floating rate set by a remarketing agent at predetermined intervals. A residual interest tax-exempt security is also created by the trust, which is transferred to the fund, and is paid interest based on the remaining cash flow of the trust, after payment of interest on the other securities and various expenses of the trust. 44 The fund accounts for the transfer of bonds to the trusts as secured borrowings, with the securities transferred remaining in the funds investments, and the related floating rate certificate securities reflected as fund liabilities under the caption, Payable for floating rate notes issued in the Statement of Assets and Liabilities. At May 31, 2009, there were no floating rate notes outstanding. The average amount of borrowings outstanding under the inverse floater structure during the period ended May 31, 2009, was approximately $5,391,700, with a related weighted average annualized interest rate of 2.23%. At May 31,2009,the cost of investments for federal income tax purposes was $766,118,083; accordingly, accumulated net unrealized appreciation on investments was $8,130,762, consisting of $22,834,354 gross unrealized appreciation and $14,703,592 gross unrealized depreciation. The Fund 45 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Dreyfus Intermediate Municipal Bond Fund, Inc. We have audited the accompanying statement of assets and liabilities of Dreyfus Intermediate Municipal Bond Fund, Inc., including the statement of investments, as of May 31, 2009, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and financial highlights for each of the years indicated therein.These financial statements and financial highlights are the responsibility of the funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Funds internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of May 31, 2009 by correspondence with the custodian and others.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Intermediate Municipal Bond Fund, Inc. at May 31, 2009, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the indicated years, in conformity with U.S. generally accepted accounting principles. New York, New York July 17, 2009 46 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund hereby designates all the dividends paid from investment income-net during its fiscal year ended May 31, 2009 as exempt-interest dividends (not generally subject to regular federal income tax), except $4,309 that is being designated as an ordinary income distribution for reporting purposes. As required by federal tax law rules, shareholders will receive notification of their portion of the funds taxable ordinary dividends (if any) and capital gains distributions (if any) paid for the 2009 calendar year on Form 1099-DIV and their portion of the funds tax-exempt dividends paid for the 2009 calendar year on Form 1099-INT, both of which will be mailed by early 2010. The Fund 47 OFFICERS OF THE FUND (Unaudited) J. DAVID OFFICER, President since December 2006. Chairman, President and Chief Executive Officer of Founders Asset Management LLC, an affiliate of the Manager, and an officer of 76 investment companies (comprised of 172 portfolios) managed by the Manager. Prior to June 2009, Mr. Officer was Chief Operating Officer,Vice Chair and a Director of the Manager, where he had been employed since April 1998. He is 60 years old. PHILLIP N. MAISANO, Executive Vice President since July 2007. Chief Investment Officer,Vice Chair and a Director of the Manager, and an officer of 76 investment companies (comprised of 172 portfolios) managed by the Manager. Mr. Maisano also is an officer and/or Board member of certain other investment management subsidiaries of The Bank of New York Mellon Corporation, each of which is an affiliate of the Manager. He is 62 years old and has been an employee of the Manager since November 2006. Prior to joining the Manager, Mr. Maisano served as Chairman and Chief Executive Officer of EACM Advisors, an affiliate of the Manager, since August 2004, and served as Chief Executive Officer of Evaluation Associates, a leading institutional investment consulting firm, from 1988 until 2004. MICHAEL A. ROSENBERG, Vice President and Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 193 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since October 1991. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 77 investment companies (comprised of 193 portfolios) managed by the Manager. He is 42 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 193 portfolios) managed by the Manager. She is 53 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 193 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since June 2000. JANETTE E. FARRAGHER, Vice President and Assistant Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 193 portfolios) managed by the Manager. She is 46 years old and has been an employee of the Manager since February 1984. JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 193 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since February 1991. ROBERT R. MULLERY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 193 portfolios) managed by the Manager. He is 57 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 193 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since October 1990. The Fund 51 OFFICERS OF THE FUND (Unaudited) (continued) JAMES WINDELS, Treasurer since November 2001. Director  Mutual Fund Accounting of the Manager, and an officer of 77 investment companies (comprised of 193 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since September 2007. Senior Accounting Manager  Money Market and Municipal Bond Funds of the Manager, and an officer of 77 investment companies (comprised of 193 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 77 investment companies (comprised of 193 portfolios) managed by the Manager. He is 40 years old and has been an employee of the Manager since April 1991. ROBERT ROBOL, Assistant Treasurer since August 2003. Senior Accounting Manager  Fixed Income Funds of the Manager, and an officer of 77 investment companies (comprised of 193 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since May 2007. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 193 portfolios) managed by the Manager. He is 42 years old and has been an employee of the Manager since June 1989. ROBERT SVAGNA, Assistant Treasurer since August 2002. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 193 portfolios) managed by the Manager. He is 42 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (77 investment companies, comprised of 193 portfolios). From November 2001 through March 2004, Mr. Connolly was first Vice-President, Mutual Fund Servicing for Mellon Global Securities Services. In that capacity, Mr. Connolly was responsible for managing Mellons Custody, Fund Accounting and Fund Administration services to third-party mutual fund clients. He is 52 years old and has served in various capacities with the Manager since 1980, including manager of the firms Fund Accounting Department from 1997 through October 2001. WILLIAM GERMENIS, Anti-Money Laundering Compliance Officer since October 2002. Vice President and Anti-Money Laundering Compliance Officer of the Distributor, and the Anti-Money Laundering Compliance Officer of 73 investment companies (comprised of 189 portfolios) managed by the Manager. He is 38 years old and has been an employee of the Distributor since October 1998. 52 Item 2. Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrant's principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. There have been no amendments to, or waivers in connection with, the Code of Ethics during the period covered by this Report. Item 3. Audit Committee Financial Expert. The Registrant's Board has determined that Ehud Houminer a member of the Audit Committee of the Board, is an audit committee financial expert as defined by the Securities and Exchange Commission (the "SEC"). Mr. Houminer is "independent" as defined by the SEC for purposes of audit committee financial expert determinations. Item 4. Principal Accountant Fees and Services. (a) Audit Fees . The aggregate fees billed for each of the last two fiscal years (the "Reporting Periods") for professional services rendered by the Registrant's principal accountant (the "Auditor") for the audit of the Registrant's annual financial statements or services that are normally provided by the Auditor in connection with the statutory and regulatory filings or engagements for the Reporting Periods, were $43,841 in 2008 and $44,719 in 2009. (b) Audit-Related Fees . The aggregate fees billed in the Reporting Periods for assurance and related services by the Auditor that are reasonably related to the performance of the audit of the Registrant's financial statements and are not reported under paragraph (a) of this Item 4 were $5,276 in 2008 and $5,276 in 2009 The aggregate fees billed in the Reporting Periods for non-audit assurance and related services by the Auditor to the Registrant's investment adviser (not including any sub-investment adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser), and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the Registrant ("Service Affiliates"), that were reasonably related to the performance of the annual audit of the Service Affiliate, which required pre-approval by the Audit Committee were $0 in 2008 and $0 in 2009. (c) Tax Fees . The aggregate fees billed in the Reporting Periods for professional services rendered by the Auditor for tax compliance, tax advice, and tax planning ("Tax Services") were $2,514 in 2008 and $3,234 in 2009. These services consisted of: (i) review or preparation of U.S. federal, state, local and excise tax returns; (ii) U.S. federal, state and local tax planning, advice and assistance regarding statutory, regulatory or administrative developments; (iii) tax advice regarding tax qualification matters and/or treatment of various financial instruments held or proposed to be acquired or held. The aggregate fees billed in the Reporting Periods for Tax Services by the Auditor to Service Affiliates, which required pre-approval by the Audit Committee were $0 in 2008 and $0 in 2009. (d) All Other Fees . The aggregate fees billed in the Reporting Periods for products and services provided by the Auditor, other than the services reported in paragraphs (a) through (c) of this Item, were $322 in 2008 and $225 in 2009. These services consisted of a review of the Registrant's anti-money laundering program. The aggregate fees billed in the Reporting Periods for Non-Audit Services by the Auditor to Service Affiliates, other than the services reported in paragraphs (b) through (c) of this Item, which required pre-approval by the Audit Committee, were $0 in 2008 and $0 in 2009. -3- SSL-DOCS2 70128344v15 Note: In each of (b) through (d) of this Item 4, 100% of all services provided by the Auditor were pre-approved as required. Audit Committee Pre-Approval Policies and Procedures . The Registrant's Audit Committee has established policies and procedures (the "Policy") for pre-approval (within specified fee limits) of the Auditor's engagements for non-audit services to the Registrant and Service Affiliates without specific case-by-case consideration. Pre-approval considerations include whether the proposed services are compatible with maintaining the Auditor's independence. Pre-approvals pursuant to the Policy are considered annually. Non-Audit Fees . The aggregate non-audit fees billed by the Auditor for services rendered to the Registrant, and rendered to Service Affiliates, for the Reporting Periods were $2,596,025 in 2008 and $20,898,574 in 2009. Auditor Independence . The Registrant's Audit Committee has considered whether the provision of non-audit services that were rendered to Service Affiliates, which were not pre-approved (not requiring pre-approval), is compatible with maintaining the Auditor's independence. Item 5. Audit Committee of Listed Registrants. Not applicable. [CLOSED-END FUNDS ONLY] Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. [CLOSED-END FUNDS ONLY] Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. [CLOSED-END FUNDS ONLY, beginning with reports for periods ended on and after December 31, 2005] Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED-END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant -4- SSL-DOCS2 70128344v15 in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. -5- SSL-DOCS2 70128344v15 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS INTERMEDIATE MUNICIPAL BOND FUND, INC. By: /s/ J. David Officer J. David Officer, President Date: July 23, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer, President Date: July 23, 2009 By: /s/ James Windels James Windels, Treasurer Date: July 23, 2009 EXHIBIT INDEX (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT) -6- SSL-DOCS2 70128344v15
